Citation Nr: 1209183	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-36 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy with neurogenic claudication.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy with neurogenic claudication.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to December 1946 and from January 1946 to December 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2011, the RO increased the evaluation of the Veteran's service-connected right lower extremity radiculopathy with neurogenic claudication and left lower extremity radiculopathy with neurogenic claudication to 10 percent disabling, effective May 19, 2006.  The issue concerning the evaluation of the right and left lower extremity radiculopathy with neurogenic claudication remains before the Board on appeal.  Ab v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right leg disability is manifested by symptoms of pain, decreased strength, positive straight leg raising, and absent deep tendon reflexes.

2.  The Veteran's left leg disability is manifested by symptoms of pain, decreased strength, positive straight leg raising, and absent deep tendon reflexes.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not more, for moderate incomplete paralysis of the right lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

2.  The criteria for a rating of 20 percent, but not more, for moderate incomplete paralysis of the left lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of such prejudice in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Veteran was also provided an adequate VA examination in December 2010.  There is no evidence of a change in the disabilities since the December 2010 examination.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a Veteran takes issue with the initial rating assigned when service connection is granted for a particular disability, the Board must evaluate the relevant evidence since the effective date of the award and may assign separate ratings for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

The Veteran is currently in receipt of separate 10 percent ratings under Diagnostic Code 8520, for radiculopathy of the right and left lower extremities with neurogenic claudication, secondary to his service-connected low back disability.  Higher ratings of 20 percent would require moderate incomplete paralysis of the sciatic nerve.  

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

On VA examination in November 2006, the Veteran complained that both legs collapsed after walking 10-15 feet or 1/2 block.  He also complained of sharp, shooting, electric pains down the right leg, 2-3 times per week.  He denied any bowel or bladder incontinence.  On physical examination, he ambulated with a slow, forward-flexed gait, but there was no antalgia.  Bilateral lower extremities showed sensory intact to light touch; motor strength was 5/5 in all groups bilaterally; straight leg raising was negative sitting and supine; deep tendon reflexes were 0/4 for Achilles/patellar bilaterally; clonus and Babinski were negative.

On VA examination in February 2007, he complained of low back pain, and pain which radiated into the right lower extremity.  On neurologic examination, Patrick's test was negative; straight leg raising was positive for back pain at 60 degrees bilaterally; Lasegue's sign was negative; knee jerks were one plus and symmetric; ankle jerks were absent bilaterally; there was no clonus, Babinski or withdrawal; quadriceps were 4+/5; and flexor hallucis longus was 4+/5.  Sensation was preserved to light touch in the distribution of the L3 through S1 dermatomes.  There was no decreased sensation to light touch in the distribution of the sural, saphanous, superficial and deep peroneal or plantar nerves.

During his most recent VA examination in December 2010, the Veteran complained of pain radiating from his back down the posterior lateral aspect of his right leg, and occasional similar pain in the left leg, and bilateral calf pain.  He denied lower extremity parathesias.  On physical examination, the examiner noted that the Veteran had a decreased stride in length and velocity and he had to ambulate with a walker.  On neurologic examination of the lower extremities, sensation to light touch was preserved bilaterally.  Deep tendon reflexes at the knees were 1+ bilaterally, but deep tendon reflexes in the ankles were absent bilaterally.  There was no evidence of clonus and Babinski tests were normal bilaterally.  Strength of the lower extremities was decreased to a level of 4.  Muscle tone was normal bilaterally, and there was no evidence of calf or thigh atrophy bilaterally.  

The examiner diagnosed bilateral lower extremity radiculopathy, and noted that the Veteran's degenerative condition of the lumbar spine with both foraminal and central canal stenosis caused both sciatica and neurogenic claudication, which represented a radiculopathy rather than a peripheral neuropathy.  He noted further that the Veteran's sciatic nerve symptoms were manifested by intermittent bilateral leg pain without parathesias in an L5 distribution primarily of the right, with no associated sensory or motor deficits.  The examiner also noted that the Veteran's low-grade motor weakness could be attributed to age and deconditioning rather than a neurologic deficit.

VA outpatient treatment records show that the Veteran has complained of pain shooting down the lower extremities, left worse than right, which had been treated with kinesiotherapy and pain medications, such as Naproxen and Gabapentin.

Although the December 2010 VA examiner found that there was no parathesias in the lower extremities , and no sensory or motor deficits, the Veteran has consistently complained of radiating pain down his lower extremities.  Furthermore, the Board finds that the evidence shows that the Veteran's symptoms are more than sensory.  In this regard, although strength in the lower extremities was noted to be normal on examination in November 2006, just three months later, in February 2007, it was decreased to 4/5 bilaterally.  Strength in the lower extremities continued to be decreased during the Veteran's most recent VA examination in December 2010.  Furthermore, throughout the pendency of the appeal, and specifically on examination in November 2006, February 2007 and December 2010, it has been noted that deep tendon reflexes are absent bilaterally.  In addition, on examination in February 2007, straight leg raising was positive at 60 degrees bilaterally.  Based on the aforementioned evidence, the Board finds that the Veteran's symptoms are at least moderate, and as such, separate ratings of 20 percent for the right and left lower extremities are warranted under Diagnostic Code 8520.  

There is evidence against the claim in that the December 2010 VA examiner concluded that the Veteran's sciatic nerve symptoms were manifested by intermittent bilateral leg pain without parathesias, and that his low-grade motor weakness could be attributed to age and deconditioning rather than a neurologic deficit.  Furthermore, during recent VA outpatient treatment in February 2011, the Veteran denied radiating pain in the lower extremities.  He complained of low back pain with radicular symptoms again in May 2011, but he also reported that his symptoms were controlled with Vicodin.  However, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 8520, for moderate incomplete paralysis of the sciatic nerve in the right and left lower extremities 38 U.S.C.A. § 5107(b) (West 2002).

As there is no evidence of moderately severe incomplete paralysis of the sciatic nerve in the right or left lower extremities, ratings in excess of 20 percent are not warranted under Diagnostic Code 8520.  In this regard, the Board notes that throughout the pendency of the appeal, sensation to light touch in the lower extremities has been preserved bilaterally, no motor deficits have been noted, Babinski testing has been negative, and there is no evidence of clonus.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  The February 2007 and December 2010 VA examination reports indicate that the Veteran retired in 1989, and the Veteran has not claimed to be unemployable due to his service-connected lower disabilities. As there has been no allegation or other evidence of unemployability attributable to the service connected disabilities, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

An increased rating of 20 percent for right lower extremity radiculopathy with neurogenic claudication is granted, effective May 19, 2006, subject to the criteria applicable to the payment of monetary benefits.

An increased rating of 20 percent for left lower extremity radiculopathy with neurogenic claudication is granted, effective May 19, 2006, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


